DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Arguments
Applicant's arguments filed 11/8/2022 have been fully considered. The amendments to the claims overcome the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Bertram, however, the claims are still obvious in view of Bertram. Regarding Bertram, applicant argues in Figure 6 of Bertram, all magnets in the acetabular component surrounding the central dome are not in an array where the magnets are equidistant from the central dome and if the outer set of magnets are not considered to be in the array, then all magnets in the acetabular component of Bertram surrounding the central dome are not in the array. It is true that Bertram does not specifically disclose each magnet in an array being equidistant from the central dome with all magnets in the acetabular component surrounding the central dome being in the array since Bertram shows additional magnets having a different distance from the central dome. However, modification of the magnet design of Bertram such that all magnets are equidistant from a central dome is an obvious matter of design choice. Bertram discloses the invention substantially as claimed including a plurality of magnets spaced around a central dome of an acetabular component. From the teachings of Bertram, a person of ordinary skill in the art would have found it obvious to use a number and spacing of magnets as desired since this amounts to choosing from a finite number of predictable solutions with a reasonable expectation of success. Modifying the spacing of the magnets would also have been obvious since such a modification yield’s predictable results. Finally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the magnets of Bertram in an array wherein each magnet in the array is equidistant from the central dome and all magnets in the acetabular component surrounding the central dome are in the array since applicant has not disclosed that such a design provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Bertram’s prosthesis and applicant’s invention to perform equally well with either the design of fig.6 of Bertram or the claimed design since both designs perform the same function of generating an attractive force between the acetabular component and the spherical head component. Therefore, it would have been prima facie obvious to modify Bertram to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Bertram.
Regarding claim 118, applicant argues Bertram fig. 6 shows an acetabular component comprising more than a single magnet while claim 118 now requires a single magnet at the central dome and no other magnets being present in the acetabular component. Applicant acknowledges that Bertram discloses the acetabular component may comprise one magnet in par.27, but applicant argues there is no teaching that one magnet is at the central dome. As discussed above, modification of the number and spacing of the magnets of Bertram is considered an obvious matter of design choice since specific locations and spacing were not disclosed as being critical to the practice of the invention or for providing any unobvious advantage. Bertram shows a magnet at the central dome in fig.6 and Bertram discloses the acetabular component may comprise “one” magnet in par.27. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select only the central dome magnet for the acetabular component of Bertram. A person of ordinary skill in the selecting one magnet as taught by Bertram would have found it obvious to place said one magnet at the central dome in order to provide a magnetic force at the center in order to center the head within the acetabular component. It is unlikely a person of ordinary skill in the art would select one magnet and place it off-center since this would encourage the head to be located at a non-neutral angle.
The examiner believes each of the additional arguments have been addressed. It is noted that amendments to claim 118 (specifically, removal of the word “only”) result in claim 118 now being anticipated by Ning as discussed in detail below.
Claim Objections
Claims 1, 5-7, 10, 15, 16, 27, 30-32, 60, 115, and 116 are objected to because of the following informalities:  Claim 1, line 21 recites “one or more” which is believed to be in error for --two or more--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 118 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ning 2018/0014838 (hereafter referred to as Ning). Ning discloses a total hip replacement (THR) prosthesis, comprising (a) an acetabular component 54 having a full or partial hemispherical shape that comprises a central dome, a periphery, and an intermediate wall therebetween (see annotated fig.4 below), wherein the acetabular component comprises a shell comprising a concave inner surface 57, a convex outer surface (the outer surface of the shell), and a thickness therebetween (fig.4), wherein the acetabular component further has a single magnet 112 at the central dome (magnet 112 is at the central dome in fig.4), and no other magnets are present in the acetabular component (fig.4 shows only one single magnet 112 in the acetabular component) and (b) a femoral component comprising (i) a stem portion comprising a proximal end and a distal end (see annotated fig.4 below), (ii) a neck portion comprising a tapered end and a base end, wherein the base end of the neck portion is joined to the proximal end of the stem portion, and the neck portion extends at an angle from the stem portion (see annotated fig.4 below), and (iii) a spherical head 50 that is affixed to the tapered end of the neck portion (fig.4), wherein the spherical head comprises a single magnet 112 (fig.4), wherein the spherical head comprises a tapered volume (see the tapered volume which receives the neck in fig.4), an outside surface, and a thickness between the tapered volume and the outside surface (the thickness is the material between the tapered volume and the outside surface), and wherein the tapered volume is configured to receive the tapered end of the neck portion (fig.4), wherein the acetabular component is configured to receive all or a portion of the spherical head of the femoral component (fig.4), and wherein the single magnet of the acetabular component and the single magnet of the spherical head of the femoral component are oriented to generate an attractive force therebetween (see the positive and negative signs as well as the arrows showing attraction in fig.4).

    PNG
    media_image1.png
    835
    736
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10, 15, 16, 27, 30-32, 60, 115, 116, and 118 are rejected under 35 U.S.C. 103 as being unpatentable over Bertram, III 2003/0236572 (hereafter referred to as Bertram).
Regarding claim 1, Bertram discloses a total hip replacement (THR) prosthesis, comprising (a) an acetabular component 614 having a full or partial hemispherical shape that comprises a central dome (considered the center region as shown in fig.6), a periphery (considered the rim as shown in fig.6), and an intermediate wall therebetween, wherein the acetabular component comprises a shell comprising a concave inner surface (considered the inner surface of 614), a convex outer surface (considered the outer surface of 614), and a thickness therebetween (fig.6), wherein the acetabular component further comprises an array of two or more magnets surrounding the central dome (see the two magnets on either side of the central magnet in fig.6), and (b) a femoral component comprising (i) a stem portion 608 (fig.6) comprising a proximal end (the top end) and a distal end (the bottom end), (ii) a neck portion comprising a tapered end (the tapered portion within the head) and a base end (the portion attached to the stem), wherein the base end of the neck portion is joined to the proximal end of the stem portion, and the neck portion extends at an angle from the stem portion (fig.6), and (iii) a spherical head 606 that is affixed to the tapered end of the neck portion, wherein the spherical head comprises a single magnet 604 (magnet 604 is located within the neck which is within the head, therefore when assembled the spherical head comprises the single magnet; fig.6), wherein the spherical head comprises a tapered volume (the volume which receives the tapered end of the neck), an outside surface, and a thickness between the tapered volume and the outside surface, and wherein the tapered volume is configured to receive the tapered end of the neck portion (fig.6), wherein the acetabular component is configured to receive all or a portion of the spherical head of the femoral component, and wherein the one or more magnets of the acetabular component and the single magnet of the spherical head of the femoral component are oriented to generate an attractive force therebetween (fig.6 shows opposite polarity of the magnets and par.29 discloses attraction for improving stability).
Bertram discloses the invention substantially as claimed and as discussed above, but, the design shown in Bertram fig.6 does not disclose that each magnet in the array is equidistant from the central dome and all magnets in the acetabular component surrounding the central dome are in the array. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Bertram wherein there are magnets located at a second distance from the central dome by limiting all of the magnets surrounding the central dome to be equidistant from the central dome since applicant has not disclosed that the claimed design provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Bertram’s prosthesis and applicant’s invention to perform equally well with either the design of fig.6 of Bertram or the claimed design since both designs perform the same function of generating an attractive force between the acetabular component and the spherical head component. Therefore, it would have been prima facie obvious to modify Bertram to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Bertram. It is further noted that Bertram teaches in par.27 that the acetabular component comprises “one or, preferably, a plurality of magnets 616”. Therefore, from the teachings of Bertram a person of ordinary skill in the art would have found it obvious to use a number and spacing of magnets as desired since this amounts to choosing from a finite number of predictable solutions with a reasonable expectation of success. Modifying the spacing of the magnets would also have been obvious since such a modification yield’s predictable results.
Regarding claim 5, the claim allows for the magnets to be located anywhere in the acetabular component since the claim recites all locations of the acetabular component. Fig.6 of Bertram shows all magnets located “near” the central dome or in the intermediate wall between the central dome and the periphery.
Regarding claims 6 and 7, fig.6 shows a central single magnet at the central dome and each of the magnets having a long axis that is perpendicular to a tangent line of the curvature of the acetabular component. 
Regarding claim 10, magnets of the inner array are equidistant from each other since there are only two magnets shown in the array. Selection of a particular distance is an obvious matter of design choice not critical to the practice of the invention.
Regarding claim 15, see fig.6 which shows the long axis of the magnets around the central magnet being angled with respect to the long axis of the single central magnet.
Regarding claim 16, see fig. 6 for the angles of the magnets of the array being angled about 10-80 degrees relative to the long axis of the single central magnet. 
Regarding claims 27 and 30-32, see fig.6 which shows an end surface at the innermost end of the tapered volume and the cross-sectional area of the tapered volume of the head decreasing towards the end surface of the spherical head. The single magnet 604 is located “at the end surface” since the top end of the magnet is at the end surface. The long axis of magnet 604 is perpendicular to the end surface of the tapered volume as shown in the annotated version of fig.6 below.

    PNG
    media_image2.png
    546
    644
    media_image2.png
    Greyscale

Regarding claim 60, fig.6 shows the prosthesis implanted in a subject.
Regarding claim 115, see fig.6 and par.27 for liner 612 received in the shell 614.
Regarding claim 116, Bertram discloses the invention substantially as claimed and as discussed above. Bertram fig.6 shows two equally spaced magnets on either side of a central single magnet but Bertram does not specifically disclose 4 to 16 magnets which are equidistant from the central dome/central single magnet. Bertram par.27 states that on the acetabular side “a plurality of magnets 616 are disposed through a cup 614” and states the magnets are oriented such that as the femoral component rotates, the greatest flux density is achieved between the opposing poles of the magnets on the femoral and acetabular sides. Fig.6 of Bertram only shows a single plane, however, one of ordinary skill in the art would appreciate that the hip joint does not rotate in just one plane and instead rotates in three dimensions. Therefore, since Bertram teaches a plurality of magnets disposed through the cup to induce magnetic flux during rotation of the hip, and the hip rotates in three dimensions, it would have been obvious to one of ordinary skill in the art to place magnets in additional planes/locations of the cup in order to prevent dislocation in additional planes of rotation. It would have been further obvious that these additional magnets be placed at the same distances from the central dome since Bertram shows equally spaced magnets in fig.6. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add at least 2 to 14 equally spaced magnets to additional planes of the acetabular component of Bertram in order to address dislocation problems throughout all ranges of motion of the hip prosthesis. It would have been further obvious to add additional equally spaced magnets since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B). In the instant case, adding additional magnets yields the predictable result of additional magnetic strength for preventing dislocation and uncoupling of the components.
Regarding claim 118, Bertram discloses a total hip replacement (THR) prosthesis, comprising (a) an acetabular component 614 having a full or partial hemispherical shape that comprises a central dome (considered the center region as shown in fig.6), a periphery (considered the rim as shown in fig.6), and an intermediate wall therebetween, wherein the acetabular component comprises a shell 614 comprising a concave inner surface, a convex outer surface, and a thickness therebetween (fig.6), wherein the acetabular component further has a single magnet at the central dome (the central magnet 616 is a single magnet located at the central dome), and (b) a femoral component comprising a stem portion 608 (fig.6) comprising a proximal end (top end) and a distal end (bottom end), a neck portion comprising a tapered end (the tapered portion within the head) and a base end (the portion attached to the stem), wherein the base end of the neck portion is joined to the proximal end of the stem portion, and the neck portion extends at an angle from the stem portion (fig.6), and a spherical head 606 that is affixed to the tapered end of the neck portion (fig.6), wherein the spherical head comprises a single magnet 604 (magnet 604 is located within the neck which is within the head, therefore when assembled the spherical head comprises a single magnet; fig.6), wherein the spherical head comprises a tapered volume (the volume which receives the tapered end of the neck), an outside surface (the articulating surface), and a thickness between the tapered volume and the outside surface, and wherein the tapered volume is configured to receive the tapered end of the neck portion (fig.6), wherein the acetabular component is configured to receive all or a portion of the spherical head of the femoral component (fig.6), and wherein the single magnet of the acetabular component and the single magnet of the spherical head of the femoral component are oriented to generate an attractive force therebetween (fig.6 shows opposite polarity of the magnets and par.29 discloses attraction for improving stability). Bertram discloses the invention substantially as claimed, but fig.6 of Bertram shows a plurality of magnets and does not show that no other magnets, other than the single magnet at the central dome, are present in the acetabular component. However, par. 27 of Bertram states the acetabular component comprises “one or, preferably, a plurality of magnets 616”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select one and only one magnet since Bertram teaches there can be just one magnet. It would have been obvious to position the one magnet at the central dome in order for the head to be biased into a neutral position. It would also have been obvious to select only a single central magnet based on the teachings of Bertram since modification of the number and location of the magnets of Bertram is considered an obvious matter of design choice since specific locations and numbers were not disclosed as being critical to the practice of the invention or as providing any unobvious advantage. 
Claims 1, 5-7, 10, 15, 16, 27, 60, 115, and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Ning in view of Bertram. 
Regarding claim 1, Ning discloses a total hip replacement (THR) prosthesis, comprising (a) an acetabular component 54 having a full or partial hemispherical shape that comprises a central dome, a periphery, and an intermediate wall therebetween (see annotated fig.4 above), wherein the acetabular component comprises a shell and at least a single central magnet 112 (par.41 discloses at least one magnetic member 112), the shell comprising a concave inner surface 57, a convex outer surface (the outer surface of the shell), and a thickness therebetween (fig.4), and (b) a femoral component comprising (i) a stem portion comprising a proximal end and a distal end (see annotated fig.4 above), (ii) a neck portion comprising a tapered end and a base end, wherein the base end of the neck portion is joined to the proximal end of the stem portion, and the neck portion extends at an angle from the stem portion (see annotated fig.4 above), and (iii) a spherical head 50 that is affixed to the tapered end of the neck portion (fig.4), wherein the spherical head comprises a single magnet 112 (fig.4), wherein the spherical head comprises a tapered volume (see the tapered volume which receives the neck in fig.4), an outside surface, and a thickness between the tapered volume and the outside surface (the thickness is the material between the tapered volume and the outside surface), and wherein the tapered volume is configured to receive the tapered end of the neck portion (fig.4), wherein the acetabular component is configured to receive all or a portion of the spherical head of the femoral component (fig.4), wherein the magnets of the acetabular component and the single magnet of the spherical head of the femoral component are oriented to generate an attractive force (fig.4 shows positive and negative signs and attracting arrows). Ning discloses the invention substantially as claimed, however, Ning discloses at least one magnetic member 112 in the acetabular component and does not specifically disclose that the acetabular component comprises an array of two or more magnets surrounding a single magnet at the central dome, wherein each magnet in the array is equidistant from the central dome wherein all magnets in the acetabular component surrounding the central dome are in the array. 
Bertram teaches a hip prosthesis, in the same field of endeavor, wherein an acetabular component has a single magnet 616 at a central dome, as well as an array of magnets surrounding the single magnet at the central dome, wherein some of the magnets of the array are equidistant from the central dome for the purpose of providing a magnet arrangement which generates sufficient flux density between opposing poles of the magnets on femoral and acetabular sides as the femoral component rotates in order to prevent dislocation and uncoupling of the components (pars.10 and 27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acetabular component of Ning and replace the single large magnet of Ning with the single magnet at the central dome surrounded by an array of at least two magnets in the shell surrounding and equidistant from the central dome as taught by Bertram in order to provide optimal magnetic strength as the femoral component rotates which addresses various dislocation problems as well as the pistoning effect as taught by Bertram in pars. 27 and 29. It would have been further obvious to replace the single larger magnet shown in Ning with the plurality of magnets as taught by Bertram since both designs provide the same predictable results including providing a magnetic force between femoral and acetabular components to prevent dislocation. It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Ning in view of Bertram such that the all magnets surrounding the central dome are equidistant from the central dome since applicant has not disclosed that the claimed design provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the prosthesis of Ning in view of Bertram and applicant’s invention to perform equally well since both designs perform the same function of generating an attractive force between the acetabular component and the spherical head component. Therefore, it would have been prima facie obvious to modify Ning in view of Bertram to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Bertram. 
Regarding claim 5, the claim allows for the magnets to be located anywhere in the acetabular component since the claim recites all locations of the acetabular component. Fig.6 of Bertram shows all magnets located “near” the central dome or in the intermediate wall between the central dome and the periphery.
Regarding claims 6, 7, 15, and 16, Bertram fig.6 shows each magnet surrounding the single central magnet having a long axis that is angled about 10 to about 80 degrees from the long axis of the single central magnet and shows each magnet is perpendicular to a tangent line of the curvature of the acetabular component. Bertram teaches the magnets are oriented this way for the purpose of achieving the greatest flux density between the opposing poles of the magnets on the femoral and acetabular sides as the femoral component rotates (par.27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient the acetabular component magnets of the prosthesis of Ning in view of Bertram as claimed and as taught by Bertram in order to provide sufficient magnetic force for preventing dislocation and uncoupling of the components.
Regarding claim 10, magnets of the inner array taught by Bertram are equidistant from each other since there are only two magnets shown in the array. Selection of a particular distance is an obvious matter of design choice not critical to the practice of the invention.
Regarding claim 27, Ning discloses the tapered volume comprising an end surface as shown above. 
Regarding claim 60, Ning discloses implanting the prosthesis in the subject in fig.4.
Regarding claims 115, Ning discloses it may be desirable to provide a low friction material between the ball and socket in par.41, but does not specifically disclose that the acetabular component further comprises a liner that comprises a concave inner surface, a convex outer surface, and a thickness therebetween, wherein the concave inner surface of the shell is configured to receive all or a portion of the convex outer surface of the liner.
Bertram teaches a hip prosthesis, in the same field of endeavor, wherein the acetabular component further comprises a liner 612 that comprises a concave inner surface, a convex outer surface, and a thickness therebetween, wherein the concave inner surface of the shell is configured to receive all or a portion of the convex outer surface of the liner (fig.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acetabular component of Ning to include a liner as taught by Bertram in order to provide a low friction material to improve articulation and minimize wear of components. Liners are standard in the art of acetabular components. 
Regarding claim 116, Bertram fig.6 shows two equally spaced bores/magnets on either side of a central single magnet but Bertram does not specifically teach 4 to 16 magnets which are equidistant from the central dome/central single magnet. Bertram par.27 states that on the acetabular side “preferably, a plurality of magnets 616 are disposed through a cup 614” and states the magnets are oriented such that as the femoral component rotates, the greatest flux density is achieved between the opposing poles of the magnets on the femoral and acetabular sides. Fig. 4 of Ning and Fig.6 of Bertram each only show a single plane, however, one of ordinary skill in the art would appreciate that a hip joint does not rotate in just one plane and instead rotates in three dimensions. Therefore, since Ning discloses “at least one” magnetic member (Ning par.41) and Bertram teaches a plurality of magnets disposed through the cup to induce magnetic flux during rotation of the hip, and a hip joint rotates in three dimensions, it would have been obvious to one of ordinary skill in the art to place magnets in additional planes/locations of the cup in order to prevent dislocation in additional planes of rotation. It would have been further obvious that these additional magnets be placed at the same distances from the central dome since Bertram shows equally spaced magnets in fig.6. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 4-16 equally spaced magnets in the acetabular component of Ning in view of Bertram in order to address dislocation problems throughout all ranges and planes of motion of the hip prosthesis. 
Claims 30-32, 74, 79, 82, 114, and 117 are rejected under 35 U.S.C. 103 as being unpatentable over Ning in view of Bertram as applied above, and further in view of Muir et al. 2016/0287400 (here after referred to as Muir). 
Regarding claims 30, 74, and 79, Ning in view of Bertram discloses the total hip replacement prosthesis substantially as claimed and as discussed above with respect to claims 1 and 27. Note that the magnets taught by Bertram are located in bores therefore as Bertram teaches an array of magnets in the acetabular component, Bertram also teaches an array of bores as claimed since bores receive the magnets. Ning further discloses a magnet located within the head of the femoral component and discloses an end surface of the tapered volume (see the annotated fig.4 of Ning above). Ning discloses the magnets are preferably each respectively “embedded” or encased in the ball or socket member (par.41), but Ning in view of Bertram does not specifically disclose that the single magnet of the femoral component is placed within a single bore which is located at the end surface of the tapered volume.
Muir teaches a ball and socket prosthesis, in the same field of endeavor, wherein a spherical head may include one or more bores 160 located at an end surface of a volume 136 of a spherical head 30 for the purpose of embedding the magnet within the head (par.60; fig.13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spherical head of Ning in view of Bertram to include a bore located at the end surface of the tapered volume as taught by Muir in order to easily and securely embed the magnet within the spherical head. Note that Ning uses the term “embedded” in describing the magnet in the head and Muir specifically teaches a bore within a head for embedding a magnet within the head.
Regarding claims 31 and 32, Bertram further teaches that the magnet 604 in the femoral component has a rectangular shaped, elongated cross-section and has a long axis perpendicular to an end surface of a tapered volume for the purpose of being shaped and oriented for providing the greatest flux density between the opposing poles of the magnets on the femoral and acetabular sides as the femoral component rotates (par.27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the femoral component magnet of Ning such that the magnet has a long axis which is perpendicular to the end surface as taught by Bertram in order to provide optimal magnetic force between joint components to prevent dislocation.
Regarding claims 82 and 114, as discussed above, Bertram teaches a single bore at the central dome which is surrounded by bores in the array which are equidistant from each other. As also discussed above, limiting the bores to only being equidistant is a matter of design choice, not disclosed as being critical to the practice of the invention.
Regarding claim 117, Ning discloses it may be desirable to provide a low friction material between the ball and socket in par.41, but does not specifically disclose that the acetabular component further comprises a liner that comprises a concave inner surface, a convex outer surface, and a thickness therebetween, wherein the concave inner surface of the shell is configured to receive all or a portion of the convex outer surface of the liner.
Bertram teaches a hip prosthesis, in the same field of endeavor, wherein the acetabular component further comprises a liner 612 that comprises a concave inner surface, a convex outer surface, and a thickness therebetween, wherein the concave inner surface of the shell is configured to receive all or a portion of the convex outer surface of the liner (fig.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acetabular component of Ning to include a liner as taught by Bertram in order to provide a low friction material to improve articulation and minimize wear of components. Liners are standard in the art of acetabular components. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774